                                                                                    c
                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                          ALEXANDRIA DIVISION

LOYCE MAE JAMES, ET AL.,                 CIVIL ACTION NO. 1:18-CV-01507
Plaintiffs

VERSUS                                   JUDGE DRELL

PROGRESSIVE SECURITY
INSURANCE CO., ET AL.,
Defendants                               MAGISTRATE JUDGE PEREZ-MONTES


                                      ORDER

      Before the Court is a Partial Motion to Dismiss or, in the alternative, Motion

for Partial Summary Judgment (Doc. 21), filed by Defendant the United States of

America (the “United States”). The United States seeks dismissal of Plaintiff Loyce

Mae James’s (“James’s”) claims as time-barred under Fed. R. Civ. P. 12(b)(6), or

alternatively, under Fed. R. Civ. P. 56. (Doc. 21-1, p. 1). James opposes. (Doc. 24).

      When considering a motion to dismiss, courts generally are limited to the

complaint and its proper attachments. Dorsey v. Portfolio Equities, Inc., 540 F.3d

333, 338 (5th Cir. 2008) (citation omitted). But a court “may also consider documents

attached to either a motion to dismiss or an opposition to that motion when the

documents are referred to in the pleadings and are central to a plaintiff's claims.”

Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir.

2014) (citing Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-499 (5th Cir.

2000)).
      Rule 12(d) of the Federal Rules of Civil Procedure provides:

      If, on [a Rule 12(b)(6) motion], matters outside the pleadings are
      presented to and not excluded by the court, the motion must be treated
      as one for summary judgment under Rule 56. All parties must be given
      a reasonable opportunity to present all the material that is pertinent to
      the motion.

Fed. R. Civ. P. 12(d); see also Brand Coupon Network, L.L.C., 748 F.3d at 635 n. 9.

The documents attached to the United States’s motion were not referred to in James’s

Complaint and were not “central” to James’s claims. Because the documents must be

considered in determining whether James’s suit against the United States is timely,

the Court finds conversion of the Partial Motion to Dismiss (Doc. 21) into a Motion

for Partial Summary Judgment is warranted under Rule 12(d).

      Accordingly,

      IT IS ORDERED that the Clerk of Court recharacterize the United States’s

Partial Motion to Dismiss or, in the Alternative, Motion for Partial Summary

Judgment (Doc. 21) as a Motion for Partial Summary Judgment.

      IT IS FURTHER ORDERED that, within 7 days of this Order, the United

States shall supplement their Motion for Partial Summary Judgment (Doc. 21) with

a statement of undisputed material facts in accordance with Fed. R. Civ. P. 56, Local

Rule 7.5, and Local Rule 56.

      IT IS FURTHER ORDERED that James may file a Supplemental Opposition

Brief within 14 days of the United States’s supplement under Fed. R. Civ. P. 56, Local

Rule 7.5, and Local Rule 56, including a statement of disputed material facts and any




                                          2
evidence to be considered.     The Court will consider a motion for leave to conduct

discovery, or for additional time to brief.

       IT IS FURTHER ORDERED that the United States is allowed 7 days

thereafter to file a Reply to James’s Supplemental Opposition Brief, or to file a motion

for leave.

       IT IS FURTHER ORDERED that, if no additional discovery is needed, the

parties shall include a statement in their briefing that they do not require additional

discovery to adequately respond under Fed. R. Civ. P. 56, and that they have had a

reasonable opportunity to brief the issues.

       No other briefs will be allowed. Upon completion of the briefing period, the

Court will thereafter issue a decision under Fed. R. Civ. P. 56.

                                                               15th day of
       THUS DONE AND SIGNED in Alexandria, Louisiana, on this _____

November 2019.

                                         __________________________________________
                                         JOSEPH H.L. PEREZ-MONTES
                                         UNITED STATES MAGISTRATE JUDGE




                                              3
